DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 5 have been amended. Claims 1-32 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkening (US 2011/0059361 A1) in view of Zhamu (US 2011/0165466 A1), Phillips (US 2013/0171482 A1), Nishimura (US 2006/0035152 A1) and Yushin (US 2015/0236372 A1) and evidenced by Chen (US 2013/0224603 A1).
Regarding claims 1-7, 10-12, 22-23 & 25, Wilkening teaches a process for producing a cable-shaped alkali metal-sulfur battery wherein said alkali metal is Li (Fig. 2; [0027]) and said process comprises:												(a) providing a first electrode having a thickness between about 10 microns and 5 mm (which overlaps with the electrode thickness range claimed in claim 5) and comprising an electrically conductive porous rod having at least 50% by volume of pores and a first mixture of a first electrode active material and a first electrolyte, wherein said first mixture resides in said pores of said porous rod; wherein the first electrode active material is a cathode active material such as a polymer-sulfur confined by a polymer (Fig. 2; [0031]-[0032], [0044]-[0051], [0095], [0100] & [0138]);											(b) wrapping around of encasing said first electrode with a porous separator to form a porous separator-protected structure (Fig. 2; [0096], [0100] & [0146]);					(c) wrapping around or encasing said porous separator-protected structure with a second electrode (Fig. 2; [0100]);				 						(d) wrapping around or encasing said electrode with a protective casing or sheath to form said battery (Fig. 2; [0100]).										Wilkening further teaches the liquid electrolyte filling the void areas (i.e pores) of the separator and the cathode which can include the porous carbon structure as described above ([0173]). Thus, since the liquid electrolyte fills the porous structure of the cathode, one ordinary skill in the art would not expect the presence of dry pockets in one of said first electrode and said second electrode corresponding to the cathode ([0173]). However, Wilkening is silent as to (1) the cable-shaped battery having a cable shape having a length-to-diameter or length-to-thickness aspect ratio no less than 10; (2) a second electrode containing a second terminal connector 2.			Zhamu teaches an anode for lithium-sulfur batteries comprising an electrically conductive porous layer containing at least 50% by volume of pores and a mixture of an electrode active material and an electrolyte, wherein said mixture resides in said pores of said porous layer, and wherein the electrode active material is an anode active material such as Si and said electrically conductive porous layer is made of a carbon fiber (Abstract, [0106], [0112]-[0115], [0119] & [0128]-[0129]). Zhamu further teaches a nanostructured cathode comprising a porous structure including a plurality of conductive nanofilaments such as nano-graphene platelets (NGPs) for supporting a sulfur-based cathode active material ([0101]-[0103], [0105] & [0115]). 			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use an anode as described by Zhamu because it enables stress-free volume expansion of the active material and also provides an anode resistant to dendrite formation while exhibiting  long and stable cycling response ([0055]-[0056] & [0069]). It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a nanostructured cathode, as described by Zhamu above, because the 2/g ([0084] & [0099]). Since the NGP taught by Zhamu can be formed with a high specific surface area (i.e greater than 1,500 m2/g which reads on the ranges given in the instant specification [0132]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to increase the sulfur loading in the modified cathode of Wilkening (and thus the cell capacity) by the use of a high surface area cathode material such as NGP.	    										Phillips teaches a cable-shaped battery having a cable shape having a length-to-diameter prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I. Furthermore, the salt concentration of the electrolyte was shown above to be a result effective variable which affects the stability of the cell as well as the formation of the protective layer. “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B). 
Regarding claim 8, Wilkening teaches said electrically conductive porous rod in the first electrode containing a porous foam such as metal foams ([0034] & [0036]).
Regarding claim 9, Wilkening teaches said electrically conductive porous road having a hollow cross-section (Fig. 2).
Regarding claim 13, Zhamu teaches introducing particles of Li as an active material in said first electrode, for instance as a lithium sulfide, so that lithium ions are initially (i.e prior to a first charge/discharge) contained in the first electrode as a lithium sulfide since lithium sulfide is 
Regarding claim 14, Wilkening teaches introducing particles or coating of sulfur or sulfur compound as a cathode active material in said first electrode using an electrochemical deposition, a chemical deposition or a solution deposition ([0066] & [0088]-[0090]).
Regarding claims 15-16, modified Wilkening teaches the process of claim 1 as shown above. Zhamu further teaches that the cathode active material can be dissolved in a liquid electrolyte to be introduced into the pores of the cathode which comprises at least one porous surface and interconnected electron-conducting pathways. Furthermore, the nano-structure of the cathode enables the pores in the cathode to be filled effectively with the nano-scaled cathode active material and electrolyte ([0084], [0097]-[0098], [0104], [0126]). Thus, one of ordinary skill in the art would have found it obvious to impregnate the electrically conductive porous rod of Wilkening with a first mixture comprising the cathode active material and the electrolyte through a casting method by essentially filling the pores of the cathode with the first mixture since the cathode active material can be dissolved in the liquid electrolyte. 					While Zhamu does not explicitly teach this process being continuous, it is noted that it would have been obvious to continuously provide electrically conductive porous rods and impregnate them with a first mixture comprising a cathode active material and an electrolyte in order to mass produce the instantly claimed cathode such as in industrial manufacturing environment to improve productivity and efficiency. See MPEP 2144.04 V (E). 
Regarding claims 17-18, modified Wilkening teaches the process of claim 1 as shown above. Zhamu further teaches an anode containing a porous surface and interconnected electron conducting pathways (wherein the anode material can be the same as the cathode material above) 
Regarding claim 19, Zhamu teaches a cylindrical battery comprising a positive electrode, a negative electrode and a separator between the negative and positive electrodes to form a stacked assembly wherein the stacked assembly is spirally wound ([0162]).				While Wilkening teaches a cylindrical battery with concentric layers of a negative electrode, a separator and a positive electrode, it is well known to one of ordinary skill in the art to use a cylindrical battery comprising a spirally wound stacked as taught by Zhamu above.  
Regarding claim 20, Wilkening teaches step (b) of claim 1, containing spraying an electrically insulating material to encase said first electrode, forming a porous shell structure covering said first electrode to form said porous separator-protected structure (Fig. 2; [0137] & [0148]). 
Regarding claim 21, Wilkening teaches step (c) of claim 1, including wrapping around or encasing said porous-separator protected structure with said second electrode in a straight manner (Fig. 2; [0100]).
Regarding claims 24 & 27-29, Wilkening teaches said first electrolyte containing a lithium salt, such as LiOH, dissolved in a liquid solvent such as water ([0136]-[0137] & [0141]).
Regarding claim 26, Wilkening teaches said electrically conductive porous rod in the first electrode having at least 90% by volume of pores ([0092]).
Regarding claim 30, Wilkening teaches the first electrolyte containing any one of various alkali metal salts such as LiPF6 ([0144]).   

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkening (US 2011/0059361 A1), Zhamu (US 2011/0165466 A1), Phillips (US 2013/0171482 A1), Nishimura (US 2006/0035152 A1) and Yushin (US 2015/0236372 A1) and evidenced by Chen (US 2013/0224603 A1), as applied to claims 1-30 above, and further in view of He (US 2014/0363746 A1).
Regarding claims 31-32, modified Wilkening teaches the process of claim 1, as shown above, but is silent as to said first electrolyte and/or said second electrolyte containing an ionic liquid solvent selected from a room temperature ionic liquid having a cation selected from the group listed in instant claim 31 and is further silent as to a room temperature ionic liquid having an anion selected from the group listed in instant claim 32.							He teaches electrolyte compositions for secondary batteries such as Li-S batteries wherein the electrolyte composition comprises a room temperature ionic liquid (RTIL) such as 1-ethyl-3-methylimidazolium (EMI) bis(trifluoromethane)sulphonamide (TFSI), composed of a di-alkylimidazolium cation and a [(CF3SO2)2N]− anion, as co-solvent along with an organic solvent ([0018] & [0094]-[0095]).											It would have been obvious to one of ordinary skill in the art to use RTILs such as .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to claim 1 has prompted a new ground of rejection as shown above. As noted in the above rejection, the NGP of Zhamu can have a high specific surface area (i.e greater than 1,500 m2/g) as evidenced by Chen which allows a high sulfur loading. Moreover, increased sulfur loading leads to increased cell capacity. Therefore, it would have been obvious to one of ordinary skill in the art, to increase the sulfur loading of the graphene-based cathode, as a result effective variable, in order to optimize the capacity of the resulting Li-S cell of modified Wilkening.  
Thus, in view of the foregoing, claims 1-32 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/NATHANAEL T ZEMUI/Examiner, Art Unit 1727

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727